Citation Nr: 0712453	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, including due to exposure to 
ionizing radiation.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in December 2002 and May 2003.  The 
veteran testified before the Board in June 2004.  The Board 
denied the appeal in February 2005.  But in November 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) remanded the case.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is needed.


REMAND

In its November 2006 order, the Court instructed the Board to 
obtain copies of a Social Security Administration (SSA) 
disability benefits decision and any relevant SSA records.  

The veteran also contends that he did not receive adequate 
notice of what is necessary to substantiate the claims.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The required notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  On remand, this 
notice should be specifically tailored to the claims on 
appeal (PTSD and degenerative joint disease of the right knee 
(including based on exposure to ionizing radiation) and 
should discuss the relevant responsibilities for submitting 
or obtaining the necessary evidence.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide the veteran with notice that 
(1) informs him about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
service connection for PTSD and for 
degenerative joint disease of the right 
knee (including base on ionizing 
radiation exposure); (2) informs him 
about the information and evidence that 
VA will seek to provide; (3) informs him 
about the information and evidence that 
he is expected to provide; and 
(4) requests or tells him to provide any 
evidence in his possession that pertains 
to these claims.  See 38 U.S.C.A. 
§§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  This notice should be 
specifically tailored to the claims on 
appeal (PTSD and degenerative joint 
disease of the right knee (including 
based on exposure to ionizing radiation) 
and should discuss the relevant 
responsibilities for submitting or 
obtaining the necessary evidence.  

2.  Obtain copies of an SSA disability 
benefits decision for the veteran, with 
any relevant SSA records.

3.  Then, readjudicate the claims for 
service connection for PTSD and for 
degenerative joint disease of the right 
knee (including based on ionizing 
radiation exposure).  If either decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




